DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 12/1/2021, with respect to the rejection of claims 1-10 and 21 have been fully considered and are persuasive.  The rejection of claims 1-10 and 21 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a capacitive element including a stack of a plurality of ceramic layers and a plurality of internal electrodes, and including a pair of major surfaces opposite to each other in a heightwise direction, a pair of end surfaces opposite to each other in a lengthwise direction orthogonal or substantially orthogonal to the heightwise direction, and a pair of side surfaces opposite to each other in a widthwise direction orthogonal or substantially orthogonal to the heightwise direction and the lengthwise direction; and at least two external electrodes on an external surface of the capacitive element; wherein the internal electrodes extend to an external surface of the capacitive element at the end surfaces and/or the side surfaces and are connected to the external electrodes; the external electrodes include: a Ni underlying electrode layer on an external surface of the capacitive element and mainly including Ni; a Cu plating electrode layer on an external surface of the Ni underlying electrode layer; and at least one second plating electrode layer directly on an external surface of the Cu plating electrode layer; the Cu plating electrode layer consists of a single layer that provides a Ni diffused Cu plating electrode layer on a side closer to the Ni underlying electrode layer and including Ni diffused therein and a non-Ni diffused Cu plating electrode layer on a side closer to the second plating electrode layer and not including Ni diffused therein;Application No. 16/788,427December 1, 2021Reply to the Office Action dated September 21, 2021 tPage 3 of 12he single layer of the Cu plating electrode layer has a thickness of about 3 µm or more and about 12 µm or less; and the non-Ni diffused Cu plating electrode layer has a thickness of about 0.5 µm or more.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “tPage 3 of 12he single layer of the Cu plating electrode layer has a thickness of about 3 µm or more and about 12 µm or less; and the non-Ni diffused Cu plating electrode layer has a thickness of about 0.5 µm or more” in combination with the other claim limitations. 

Cited Prior Art
(NISHISAKA et al (US 2011/0290542) teaches relevant art in Fig. 1-16, but fails to teach the thicknesses of the diffused and non-diffused layers. 
ONOUE et al (US 2018/0286583) teaches relevant art in Fig. 8.
ONISHI et al (US 2015/0016018) teaches relevant art in [0069].
NISHISAKA et al (US 2013/0279073) teaches relevant art in Fig. 3-5.
Salto et al (US 2007/0242416) teaches relevant art in Fig. 3-4.
SAKURAI et al (US 2011/0051314) teaches relevant art in Fig. 8.
CHUN et al (US 2014/0204502) teaches relevant art in Fig. 2-3.
Salto et al (US 2014/0321025) teaches relevant art in Fig. 1-6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848